DETAILED ACTION
	This Office action is responsive to communication received 05/23/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 10 and 11 are allowable over the prior art references of record.  The closest prior art of record includes Park (US PUBS 2004/0166952) along with Schmitt (USPN 7,059,971), Byrne (USPN 6,422,949) and Yamamoto (USPN 4,209,172).  However, none of the prior art references of record, either alone or in combination, shows, suggests or otherwise renders obvious the claimed method of independent claim 10, wherein the golf ball aligning device with all of its claimed structure as specifically set forth in its entirety in claim 10 in combination with a golf ball and its associated target crosshairs are used in the exact order presented by the method steps to place the golf ball in the correct position with respect to the striking face of the golf club and the projected trajectory.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711